Citation Nr: 1146465	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine sprain with degeneration of L5-S1 (claimed as low back pain (scoliosis)). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in Waco, Texas.

The appeal was Remanded by the Board in June 2011 but requires further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to cure a procedural deficiency. 

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the June 2011 Remand directed that if the case remained denied, the RO/AMC was to provide the Veteran with a copy of a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate time to respond.  A review of the record indicates that the SSOC was sent to a previously known address in September 2011 and was returned to the AMC as undeliverable due to expiration of the period for forwarding mail.  The current forwarding address was included in the message from the U.S. Postal Service.  No effort was made to resend the SSOC to the current address of record.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be issued another SSOC to his current address of record.  An appropriate period of time should be allowed for response.  After the Veteran has had an appropriate amount of time to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


